Opinion by
Judge Pryor:
S. M. Woodsmall and G. M. Wornack undertake that S. M. Woodsmall, administrator of John Kennedy, will pay to the defendant, Isaac Keas, the damages, etc., in the court, if the order of attachment is wrongfully obtained.
The execution of this bond made each of the obligees liable individually by reason of its breach, "and the objection that Woodsmall is not declared against as administrator is not available.
Woodsmall is as much bound as his surety, Wornack. The first objection that the record shows, that the original action was in the name of Woodsmall, administrator of Kennedy, is purely technical. The whole proceeding shows why this bond was executed, and this obligation must regulate the liability of the obligees. It is an individual undertaking, and the action was therefore properly brought. The assignment by Keas to Brown purports to be for value received, and there is nothing in the record bringing the case within the statutes against maintenance, etc.
The judgment is affirmed.